Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Compressed SRv6 Network Programming draft-li-spring-compressed-srv6-np-00, Applicant admitted prior art, (hereinafter NPL1) in view of Darwish US 11,271,849 B1.
Claim 1 and 13:
NPL1 discloses a message generation method, wherein the method comprises: obtaining, by a first device, a segment identifier list (SID list), wherein the SID list comprises a plurality of segment identifiers (SIDs) (See page 7 section 5, SID list including SIDs), the first N bits of the plurality of SIDs are the same, and N is a positive integer (See page 4, fig. 1, common prefix, 0-N); generating, by the first device, a first message based on the SID list (See page 7 section 5, generating compressed SID list), wherein the first message comprises a first part and a second part, the first part comprises the first N bits of the plurality of SIDs, and the second part comprises bit N+1 to bit 128 of each of the plurality of SIDs (See page 4, fig. 1, common prefix, 0-N and C-SID N+1-16 Byte/128); and sending, by the first device, the first message to a second device (See page 7 section 5, SID list can be generated and sent).
With regards to claim 13, with regards to claim 17, one or more memories coupled to the at least one processor and storing instructions for execution by the at least one processor (See page 7 section 5, ingress node or controller, it’s inherent that the node/controller will be operated by a processor and memory storing instructions for executing the functions).
NPL1 doesn’t disclose that the first message is a border gateway protocol (BGP) update message.
Darwish discloses that the first message is a border gateway protocol (BGP) update message (See col 43 lines 36- col 44 lines 36, BGP update message).
NPL1’s first message can be incorporated in Darwish’s BGP update message to convey the SID list information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of NPL1 with the teachings of Darwish to improve the method disclosed by NPL1 by including the feature of BGP update message. The motivation to combine would have been to allow the exterior gateway of an autonomous system to share routing information with exterior gateways on other autonomous systems.

Claim 2 and 14:
NPL1 discloses that the second part further comprises a position indicator indicating a position of the first N bits of the plurality of SIDs in the first part (See page 6, “the common prefix is carried by the IPv6 DA only, and the SIDs in SID list will not carry the prefix part, but only the different part, the C-SID”. In other words, Compressed SID indicates that the first part/common prefix is in the IPv6 DA)

Claim 3, 9, 15 and 19:
NPL1 discloses that the first part further comprises a length of the first N bits (See page 4, fig. 1, common prefix, 0-N).

Claim 4 and 10:
NPL1 discloses that the first device is a controller, and the second device is a network forwarding device (See page 7 section 5, Controller generating and sending the SID list, and ingress node receiving it); and the method further comprises: receiving, by the first device, segment description information of at least one of the plurality of SIDs from the second device (See page 6, “in order to carry the C-SID, this document defines Compressed Segment Routing (C-SRH)...E: Exclude flag, set when the last SID is excluded in compression…”. See page 7 section 5, “When the ingress node applies SRv6 policy to packets).

Claims 5, 11 16 and 20:
NPL1 discloses that the first device is a network forwarding device, the second device is a controller (See page 7 section 5, compressed SID list can be generated by the ingress node and send to the controller), and the first message further comprises segment description information of at least one of the plurality of SIDs (See page 6,  “in order to carry the C-SID, this document defines Compressed Segment Routing (C-SRH)….E: Exclude flag, set when the last SID is excluded in compression…”. See page 7 section 5, “When the ingress node applies SRv6 policy to packets).

Claims 7 and 17:
NPL1 discloses a message processing method, wherein the method comprises: receiving, by a second device, a first message from a first device, wherein the first message is used to carry a segment identifier list (SID list) (See page 7 section 5, receiving SID list including SIDs), the SID list comprises a plurality of segment identifiers (SIDs), the first N bits of the plurality of SIDs are the same, the first message comprises a first part and a second part (See page 4, fig. 1, common prefix, 0-N and C-SID N+1-16 Byte/128), the first part comprises the first N bits of the plurality of SIDs , the second part comprises bit N+1 to bit 128 of each of the plurality of SIDs, and N is a positive integer (See page 4, fig. 1, common prefix, 0-N and C-SID N+1-16 Byte/128); and obtaining, by the second device, the SID list based on the first part and the second part (See page 7 section 5, receiving SID list including SIDs. Also see page 4, fig. 1, common prefix, 0-N and C-SID N+1-16 Byte/128). 
With regards to claim 17, one or more memories coupled to the at least one processor and storing instructions for execution by the at least one processor (See page 7 section 5, ingress node or controller, it’s inherent that the node/controller will be operated by a processor and memory storing instructions for executing the functions).
NPL1 doesn’t disclose that the first message is a border gateway protocol (BGP) update message.
Darwish discloses that the first message is a border gateway protocol (BGP) update message (See col 43 lines 36- col 44 lines 36, BGP update message).
NPL1’s first message can be incorporated in Darwish’s BGP update message to convey the SID list information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of NPL1 with the teachings of Darwish to improve the method disclosed by NPL1 by including the feature of BGP update message. The motivation to combine would have been to allow the exterior gateway of an autonomous system to share routing information with exterior gateways on other autonomous systems. 



Claims 8 and 18:
NPL1 discloses that the second part further comprises a position indicator indicating a position of the first N bits of the plurality of SIDs in the first part (See page 6, “the common prefix is carried by the IPv6 DA only, and the SIDs in SID list will not carry the prefix part, but only the different part, the C-SID”. In other words, Compressed SID indicates that the first part/common prefix is in the IPv6 DA); and the obtaining, by the second device, the SID list based on the first part and the second part comprises: obtaining, by the second device, the first N bits of the plurality of SIDs based on the position indicator; and obtaining, by the second device, the SID list based on the first N bits of the plurality of SIDs and bit N+1 to bit 128 of each of the plurality of SIDs (See page 4, fig. 1, common prefix, 0-N and C-SID N+1-16 Byte/128. Also see page 7 section 5, receiving SID list including SIDs).

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive. 
With regards to claims 1 and 13, on page 3 of the applicant’s remarks the applicant argues, “Although Darwish discloses that a BGP message may be used in a selection scheme from a controller, a person skilled in the art would know that the method of Darwish relates to the control plane data transmission, which is used in a completely different situation and context than that of NPL1 which relates to a method used in the data plane. Further, Darwish does not disclose that the BGP is used to transmit SID list”.
The examiner respectfully disagrees. The Darwish reference doesn’t replace the NPL1. The rejection only modifies the NPL1 to use BGP update message for transmission. Therefore, the use of BGP update message as a message for transmission is obvious in order to allow the exterior gateway of an autonomous system to share routing information with exterior gateways on other autonomous systems.


With regards to claim 7, on page 4 of the applicant’s remarks, the applicant argues “The ingress node does not need to recover the original SID list in NPL1. NPL1 therefore does not disclose "obtaining, by the second device, the SID list based on the first part and the second part" as recited in claim 7”.
The examiner respectfully disagrees. NPL1’s paragraphs 2 and 3 of section 5, page 7, discloses processing procedure of the packet of SRv6 policy to packets and inspecting whether the DA is a local SID or not, if yes, then process the SID according to its function.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bonica US 11,245,617 B1 discloses when determining the next segment for the IP payload packet, the node may identify a SID, of the list of SIDs included in the CRH, that is associated with the node, and may determine the next segment by using the SID to reference a segment translation table. Filsfils et al. US 2020/0351199 A1 discloses that in SRv6, a Segment Identifier (SID) is a standard 128-bit IPv6 address. To forward a packet over an explicit path consisting of a plurality of IPv6 SIDs, a list of IPv6 SIDs may be placed in a ‘segment routing’ extension header (SRH).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472